Citation Nr: 0012906	
Decision Date: 05/16/00    Archive Date: 05/22/00

DOCKET NO.  98-19 408A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1.  Entitlement to service connection for peptic ulcer 
disease and anemia.

2.  Whether the veteran has basic eligibility for nonservice-
connected disability pension benefits based on service.  


WITNESSES AT HEARING ON APPEAL

The appellant and his niece


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from adverse decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, 
Philippines.  The veteran had recognized service from 
December 1941 to May 1942 and from July 1945 to March 1946.

At the veteran's hearing in June 1999 before the undersigned 
member of the Board at the RO, he referred to a claim for 
service connection for hearing loss.  However, this issue is 
not currently before the Board because it has not been 
prepared for appellate review.  The matter is referred to the 
RO for appropriate action.


FINDINGS OF FACT

1.  The veteran has not submitted competent medical evidence 
which demonstrates that peptic ulcer disease and anemia, if 
present, have a nexus or relationship to his period of 
military service. 

2.  The veteran does not have qualifying service for 
nonservice-connected pension benefits.  


CONCLUSIONS OF LAW

1.  The claims for service connection for peptic ulcer 
disease and anemia are not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The requirements for basic eligibility for nonservice-
connected disability pension based on service have not been 
met.  38 U.S.C.A. § 107 (West 1991); 38 C.F.R. § 3.8 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The veteran contends that he has an ulcer and anemia that are 
related to his period of military service.  He relates his 
belief that his ulcer was caused by bombing during service 
when he was in the mountains for several days without eating.  
Generally, service connection may be established for a 
disability resulting from personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted within the 
line of duty if the disability is not the result of the 
veteran's own willful misconduct.  See 38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303(a) (1999).  With chronic 
disease shown as such in service so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  See 38 C.F.R. § 3.303(b).  

In addition, service connection may be established for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d).  
Lastly, certain chronic diseases, such as peptic ulcer 
disease and anemia, may be presumed to have been incurred in 
service, if they become manifest to a compensable degree 
within one year after separation from service.  See 
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The threshold question that must be answered, however, is 
whether the veteran has presented well-grounded claims for 
service connection.  A well-grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  In this regard, the veteran has "the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  If 
the evidence presented by the veteran fails to meet this 
threshold level of sufficiency, no further legal analysis 
need be made as to the merits of the claim.  See Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993).  

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (established by a medical diagnosis); of 
incurrence or aggravation of a disease or injury in service 
(established by lay or medical evidence); and of a nexus 
between an inservice injury or disease and the current 
disability (established by medical evidence).  See generally 
Epps v. Gober, 126 F. 3d 1464 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F. 3d 604 (Fed. 
Cir. 1996) (Table).  Medical evidence is required to prove 
the existence of a current disability and to fulfill the 
nexus requirement.  Lay or medical evidence, as appropriate, 
may be used to substantiate service incurrence.  See Layno v. 
Brown, 6 Vet. App. 465, 469 (1994); Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  For disorders subject to 
presumptive service connection, the nexus requirement may be 
satisfied by evidence of manifestations of the disease to the 
required extent within the prescribed time period.  See 
Traut v. Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. 
Brown, 5 Vet. App. 36, 43 (1993).  

The evidence for review in this case clearly demonstrates 
that the veteran has been diagnosed as having a peptic ulcer.  
In this regard, an October 1997 medical certificate shows the 
veteran had been examined in February 1996 and was diagnosed 
as having a peptic ulcer.  However, the record is devoid of 
any medical evidence which would demonstrate that the 
veteran's peptic ulcer is in anyway related to service.  In 
particular, available service records contain no evidence 
that any peptic ulcer was manifested during service, and 
indeed, the veteran candidly testified at his personal 
hearing before the BVA at the RO that "I did not have the 
ulcer during the service."  Transcript at 3.  

In addition, there is no medical evidence which demonstrates 
that peptic ulcer or anemia associated with peptic ulcer 
disease was diagnosed within one year of separation from 
service.  In fact, there is no medical evidence which shows 
that the veteran has been diagnosed with anemia.  An 
authorization for release of medical records signed by the 
veteran in June 1997 refers to treatment for peptic ulcer 
only in February 1996.  Also, there is no medical evidence 
which offers an opinion that the veteran's peptic ulcer or 
anemia is in any way related to the veteran's period of 
military service or suggests that the disorders were 
manifested within one year of separation from service.  

Simply put, what is missing from the veteran's claim for 
service connection for peptic ulcer and anemia is competent 
medical evidence, such as a letter from a doctor, which shows 
that a current disorder is present and has a nexus or 
relationship to service, or was manifested within one year of 
separation from service.  Absent such competent medical 
evidence, the veteran has not satisfied his initial burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded and 
the appeal must be denied.  The veteran, of course, may apply 
to reopen his claim with competent medical evidence, such as 
a report from Dr. Imented or the doctor in Bansalan, as 
mentioned at his hearing before the Board, relating peptic 
ulcer disease or anemia to bombing in service.  

II.  Eligibility for Pension Benefits

Although nonservice-connected pension benefits are generally 
available to qualifying veterans of a period of war, 
38 U.S.C.A. § 1521, Congress has not made such benefits 
available to individuals with service before July 1, 1946, in 
the organized military forces of the Government of the 
Commonwealth of the Philippines, while such forces were in 
the service of the Armed Forces of the United States.  Such 
service is deemed not to have been active military, naval or 
air service for VA benefit purposes except for benefits under 
the National Service Life Insurance program, benefits under 
Chapter 10 of Title 37, and benefits under Chapters 11, 13 
and 23 of Title 38.  See 38 U.S.C.A. § 107; 38 C.F.R. § 3.8.  

Since nonservice-connected pension benefits are provided 
under Chapter 15 of Title 38 and the veteran's service was in 
the military forces of the Government of the Commonwealth of 
the Philippines while such forces were in the service of the 
Armed Forces of the United States prior to July 1, 1946, he 
does not have the requisite service for purposes of pension 
benefits.  Accordingly, the veteran's claim for basic 
eligibility for nonservice-connected disability pension 
benefits based on service must be denied as a matter of law.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the 
law and not the evidence is dispositive, the claim should be 
denied or the appeal terminated because of the absence of 
legal merit or the lack of entitlement under the law).  


ORDER

Evidence of a well-grounded claims not having been submitted, 
service connection for peptic ulcer disease and anemia is 
denied.  

Basic eligibility for nonservice-connected disability pension 
based on service is denied.  



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals




 

